 Case 1:21-cr-00046-ERK Document 42 Filed 02/15/21 Page 1 of 1 PageID #: 325




                                                   February 15, 2021


VIA ECF & EMAIL
Hon. Edward R. Korman
U.S. District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Kaveh Afrasiabi, No. 21-cr-46 (ERK)

Dear Judge Korman,

        At Dr. Afrasiabi’s direction, I respectfully move to withdraw the following previously-
filed motions: ECF Nos. 15, 16, 17, 18, 19, 24. We ask that all withdrawn motions be removed
from the public docket. With respect to the motion for release of grand jury materials (ECF Nos.
10, 11), Dr. Afrasiabi requests leave to amend and supplement it.



                                                   Respectfully submitted,
                                                   /s/
                                                   Deirdre D. von Dornum
                                                   Standby Counsel to Kaveh Afrasiabi



cc:    Dr. Kaveh Afrasiabi (by E-Mail)
       A.U.S.A. Ian Richardson (by ECF and E-Mail)
